DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 9/15/2022.
The Amendment filed on 9/15/2022 has been entered.  
Claims 1, 3-5, 8, 10-12, 15, and 17-18 have been amended by Applicant.
Claims 6-7, 13-14, 9-20, 22, 24, and 26 are cancelled by Applicant.
Claims 27-29 are newly added by Applicant.
Claims 1-5, 8-12, 15-18, 21, 23, 25, and 27-29 remain pending in the application of which Claims 1, 8, and 15 are independent.  
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that were necessitated by the amendments to the Claims.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments
Applicant’s argument, pages 6-7, filed 9/15/2022, with respect to the rejection of claims 1, 8, and 15 under 103 have been fully considered and are moot upon a further consideration and for the independent claims 1,8, and 15, a new ground(s) of rejection made under AIA  35 U.S.C. 103 as being unpatentable over CHAVEZ (US 10,878,819 B1), and further in view of ZHANG (US 2019/0341053 A1).  
CHAVEZ teaches displaying a “face” representing the speaker’s current emotional state (e.g., excited face, calm face, angry face) based on analyzing the speech data of the speaker.  Thus, the “face” represents the speaker.  Displaying the face representing the speaker is analogous to displaying an avatar associated with the speaker.  Although CHAVEZ implicitly teaches the displaying an avatar, the Examiner provides ZHANG for the clarity of the rejections.
Please see the rejections below for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10, 15-17, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over CHAVEZ (US 10,878,819 B1), and further in view of ZHANG (US 2019/0341053 A1).

REGARDING CLAIM 1, CHAVEZ discloses eyewear, comprising: 
a frame (CHAVEZ Fig. 2 Unit 100); a display supported by the frame (CHAVEZ Fig. 2 Units 103 and 105); a microphone coupled to the frame (CHAVEZ Fig. 2 Unit 106; Col 2:5-25– “The headset 100 shown in FIG. 1 takes the form of a pair of wearable glasses including arm portions 101, a computing system 102, a display unit 103, a camera unit 104, lenses 105, and a multi-directional microphone 106. According to some embodiments, the display unit 103 may be integrated to replace parts, or all, of the lenses 105.”); and an electronic processor (CHAVEZ Fig. 2 Unit 102 and Fig. 6 – “Processor 602”; Col 2:26-43 – “In the wearable glasses format, the arm portions 101 wrap, at least in part, around the wearer's ears. The computing system 102 includes, for example, one or more components described by the computer architecture described for the computer 600 illustrated in FIG. 6. For example, the computing system 102 may include a memory configured to store instructions, a processor configured to execute the instructions stored on the memory to implement one or more processes described herein, a network interface for communicating with other electronic devices within a network, and one or more input devices such as a scroll wheel, button(s), or touchpad for receiving user inputs.”) configured to: 
receive speech from a plurality of human speakers via the microphone (CHAVEZ Col – “Audible speech spoken by one or more speakers is detected and analyzed into written text by the speech recognition application (301). For example, the multi-directional microphone 106 picks up speech from the first speaker 110, the second speaker 120, and the third speaker 130, and records the speech into a speech audio file stored on a memory of the headset 100. The speech audio file is then translated into written text according to a speech recognition algorithm provided by the speech recognition application.”);
identify the plurality of human speakers (CHAVEZ Col – “The speech recognition application further isolates and identifies each speaker from the speech audio file (302). The speech recognition application identifies each speaker that has spoken in the speech audio file by isolating each unique voice detected from the speech audio file into their own speaker profile. The speaker profile may be extracted from the speech audio file, and isolate speech from a single speaker. Then, each speaker profile may be compared against a library of known speaker profiles. The library of known speaker profiles includes one or more known speaker profiles that maps characteristics of a known speaker's voice for later comparison purposes.”); 
perform diarization on the received speech to segment spoken language into different speakers (CHAVEZ Col – “The speech recognition application further isolates and identifies each speaker from the speech audio file (302). The speech recognition application identifies each speaker that has spoken in the speech audio file by isolating each unique voice detected from the speech audio file into their own speaker profile. The speaker profile may be extracted from the speech audio file, and isolate speech from a single speaker. Then, each speaker profile may be compared against a library of known speaker profiles.”; Col – “The ARGUI 400 includes the first speaker 110 and the second speaker 120, who are both physical objects within the wearer's field of view 140. The ARGUI 400 also includes a first text caption 111, a second text caption 121, and a third text caption 131 that are all virtual objects (i.e., not physical objects) that are displayed on the display unit 103 to superimpose virtual objects within the wearer's field of view 140. The ARGUI 400 further includes a directional marker 132, which is another virtual object displayed on the display unit 103.”); and 
display text associated with each speaker on the display (CHAVEZ Figs. 4 and 5 – “Bob: My Password is…; Tom: Hello Suzy [AltContent: ];  Suzy: Hey Tom”; Col 6:3-17– “The ARGUI 400 includes the first speaker 110 and the second speaker 120, who are both physical objects within the wearer's field of view 140. The ARGUI 400 also includes a first text caption 111, a second text caption 121, and a third text caption 131 that are all virtual objects (i.e., not physical objects) that are displayed on the display unit 103 to superimpose virtual objects within the wearer's field of view 140.”);
display [an avatar] associated with the identified speaker (CHAVEZ Col 7:41-62– “The speaker's predicted emotion may also be displayed on the display unit 103 to be part of the ARGUI 400. For example, the second text caption 121 in the ARGUI 400 includes an emotion indicator 122 in the form of a smiley face to indicate the speech recognition application is predicting the second speaker 120 is in a good mood. The emotion indicator 122 may take on other forms to indicate other corresponding speaker emotions that are predicted based on an analysis of the speaker's facial expressions, body language, and/or speech characteristics while the speaker is speaking. For example, the emotion indicator 122 may be in the form of an excited face to indicate the second speaker 120 is in an excited mood, the emotion indicator 122 may be in the form of a calm face to indicate the second speaker 120 is in a calm state, the emotion indicator 122 may be in the form of an angry face to indicate the second speaker 120 is in an angry mood, or other similar form of the emotion indicator 122 to reflect a corresponding mood or emotional state.”) proximate the text of the associated speaker such that an eyewear user can visually associate the text to the respective speaker (CHAVEZ Col 6:18-40 – “The first text caption 111 is displayed above the first speaker 110 to indicate the speech included in the first text caption 111 (e.g., “Hey Tom”) has been determined to be attributed to the first speaker 110. The first text caption 111 also identifies the first speaker 110 as Suzy based on the speaker identification process implemented earlier. The second text caption 121 is displayed above the second speaker 120 to indicate the speech included in the second text caption 121 (e.g., “Hello Suzy”) has been determined to be attributed to the second speaker 120. The second text caption 121 also identifies the second speaker 120 as Tom based on the speaker identification process implemented earlier.”).

CHAVEZ implicitly teaches the [square-bracketed] limitation. In other words, CHAVEZ teaches displaying a “face” representing the speaker’s current emotional state (e.g., excited face, calm face, angry face) based on analyzing the speech data of the speaker.  Thus, the “face” represents the speaker.  Displaying the face representing the speaker is analogous to displaying [an avatar] associated with the speaker.  Although CHAVEZ implicitly teaches the displaying an avatar, the Examiner provides ZHANG for the clarity of the rejections.

ZHANG discloses the [square-bracketed] limitation.  ZHANG discloses a method/system for analyzing utterances of multiple speakers for diarization comprising: 
perform diarization on the received speech to segment spoken language into different speakers (ZHANG Fig. 7; Par 43 – “FIG. 7 is a visual representation of an example output of diarization machine 132. In FIG. 6, a vertical axis is used to denote WHO (e.g., Bob) is speaking; the horizontal axis denotes WHEN (e.g., 30.01 s-34.87 s) that speaker is speaking; and the depth axis denotes from WHERE (e.g., 23°) that speaker is speaking. Diarization machine 132 may use this WHO/WHEN/WHERE information to label corresponding segments 604 of the audio signal(s) 606 under analysis with labels 608. The segments 604 and/or corresponding labels may be output from the diarization machine 132 in any suitable format.”); and 
display text associated with each speaker on the display (ZHANG Par 44 – “Returning briefly to FIG. 1B, computerized conference assistant 106 may include a speech recognition machine 130. As shown in FIG. 8, the speech recognition machine 130 may be configured to translate an audio signal of recorded speech (e.g., signals 112, beamformed signal 150, signal 606, and/or segments 604) into text 800. In the scenario illustrated in FIG. 8, speech recognition machine 130 translates signal 802 into the text: “Shall we play a game?””);
display [an avatar] associated with the identified speaker (ZHANG Fig. 10 – “(Face) Charlie: I loved that movie!; (Face) Alice: One minute Lightman is trying to change his grades …. (Face) Bob: Shall we play a game?”; Par 60 – “At 1312, method 1300 optionally includes outputting a transcript with the Nth text attributed to the Nth human. FIG. 10 shows a nonlimiting example of a transcript in which text from plural different speakers is attributed to the proper speaker.”; Par 52 – “FIG. 10 shows an example conference transcript 1000, which includes text attributed, in chronological order, to the correct speakers.”; Fig. 5; Par 25 –“FIG. 5 shows an example in which face identification machine 126 identifies candidate FACE(1) as “Bob,” candidate FACE(2) as “Charlie,” and candidate FACE(3) as “Alice.” While not shown, each identity 168 may have an associated confidence value, and two or more different identities 168 having different confidence values may be found for the same face (e.g., Bob (88%), Bert (33%)).”) proximate the text of the associated speaker such that an eyewear user can visually associate the text to the respective speaker (ZHANG Par 52 – “FIG. 10 shows an example conference transcript 1000, which includes text attributed, in chronological order, to the correct speakers. Transcriptions optionally may include other information, like the times of each speech utterance and/or the position of the speaker of each utterance.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of CHAVEZ to include an avatar, as taught by ZHANG.
One of ordinary skill would have been motivated to include an avatar, in order to allow a user to distinguish the correspondence between text and speakers visually more easily (ZHANG Par 52).

REGARDING CLAIM 2, CHAVEZ in view of ZHANG discloses the eyewear of claim 1.
CHAVEZ does not explicitly teach using a CNN.
ZHANG discloses a method/system for analyzing utterances of multiple speakers for diarization, wherein the processor is configured to use a convolutional neural network (CNN) to perform the diarization (ZHANG Par 39 – “Diarization machine 132 is a sensor fusion machine configured to use the various received signals to associate recorded speech with the appropriate speaker. The diarization machine is configured to attribute information encoded in the beamformed signal or another audio signal to the human responsible for generating the corresponding sounds/speech. In some implementations (e.g., FIG. 11), the diarization machine is configured to attribute the actual audio signal to the corresponding speaker (e.g., label the audio signal with the speaker identity). In some implementations (e.g., FIG. 12), the diarization machine is configured to attribute speech-recognized text to the corresponding speaker (e.g., label the text with the speaker identity).” Par 45 – “Speech recognition machine 130 may employ any suitable combination of state-of-the-art and/or future natural language processing (NLP), AI, and/or ML techniques. Non-limiting examples of techniques that may be incorporated in an implementation of speech recognition machine 130 include support vector machines, multi-layer neural networks, convolutional neural networks (e.g., including temporal convolutional neural networks for processing natural language sentences), word embedding models (e.g., GloVe or Word2Vec), recurrent neural networks, associative memories, unsupervised spatial and/or clustering methods, graphical models, and/or natural language processing techniques (e.g., tokenization, stemming, constituency and/or dependency parsing, and/or intent recognition).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of CHAVEZ to include a CNN for diarization, as taught by ZHANG.
One of ordinary skill would have been motivated to include a CNN for diarization, in order to improve machine learning performance (ZHANG Pars 46-47).


REGARDING CLAIM 3, CHAVEZ in view of ZHANG discloses the eyewear of claim 2.
CHAVEZ further discloses, wherein the text of each speaker has a unique color (CHAVEZ Col 6:41-65– “The first speaker 110 is also identified as being Suzy in the first text caption 111, and while not illustrated, the first text caption may be color-coded to distinguish the first text caption 111 from the second text caption 121 and the third text caption 131.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of LIPMAN to include different colors for different speakers, as taught by CHAVEZ.
One of ordinary skill would have been motivated to include different colors for different speakers, in order to allow a user to distinguish the correspondence between text and speakers visually more easily (CHAVEZ Col 6).


REGARDING CLAIM 8, CHAVEZ in view of ZHANG discloses a method for use with eyewear, the eyewear having a frame (CHAVEZ Fig. 2 Unit 100), a display supported by the frame (CHAVEZ Fig. 2 Units 103 and 105), a microphone coupled to the frame (CHAVEZ Fig. 2 Unit 106; Col 2:5-25– “The headset 100 shown in FIG. 1 takes the form of a pair of wearable glasses including arm portions 101, a computing system 102, a display unit 103, a camera unit 104, lenses 105, and a multi-directional microphone 106. According to some embodiments, the display unit 103 may be integrated to replace parts, or all, of the lenses 105.”), and an electronic processor (CHAVEZ Fig. 1 Unit 102; Fig. 6 – “Processor 602”; Col 2:26-43 – “In the wearable glasses format, the arm portions 101 wrap, at least in part, around the wearer's ears. The computing system 102 includes, for example, one or more components described by the computer architecture described for the computer 600 illustrated in FIG. 6. For example, the computing system 102 may include a memory configured to store instructions, a processor configured to execute the instructions stored on the memory to implement one or more processes described herein, a network interface for communicating with other electronic devices within a network, and one or more input devices such as a scroll wheel, button(s), or touchpad for receiving user inputs.”), the processor: performing the steps of Claim 1; thus, it is rejected under the same rationale.

Claim 9 is a method claim similar to Claim 2; thus, it is rejected under the same rationale.

Claim 10 is a method claim similar to Claim 3; thus, it is rejected under the same rationale.

REGARDING CLAIM 15, CHAVEZ in view of ZHANG discloses a non-transitory computer-readable medium storing program code which, when executed by a processor of eyewear having a frame (CHAVEZ Fig. 2 Unit 100, a display supported by the frame (CHAVEZ Fig. 2 Units 103 and 105), a microphone coupled to the frame (CHAVEZ Fig. 2 Unit 106; Col 2:5-25– “The headset 100 shown in FIG. 1 takes the form of a pair of wearable glasses including arm portions 101, a computing system 102, a display unit 103, a camera unit 104, lenses 105, and a multi-directional microphone 106. According to some embodiments, the display unit 103 may be integrated to replace parts, or all, of the lenses 105.”), is operative to cause the processor (CHAVEZ Fig. 1 Unit 102; Fig. 6 – “Processor 602”; Col 2:26-43 – “In the wearable glasses format, the arm portions 101 wrap, at least in part, around the wearer's ears. The computing system 102 includes, for example, one or more components described by the computer architecture described for the computer 600 illustrated in FIG. 6. For example, the computing system 102 may include a memory configured to store instructions, a processor configured to execute the instructions stored on the memory to implement one or more processes described herein, a network interface for communicating with other electronic devices within a network, and one or more input devices such as a scroll wheel, button(s), or touchpad for receiving user inputs.”) to perform the steps of: performing the steps of Claim 1; thus, it is rejected under the same rationale.

Claim 16 is a non-transitory computer readable medium claim similar to Claim 2; thus, it is rejected under the same rationale.

Claim 17 is a non-transitory computer readable medium claim similar to Claim 3; thus, it is rejected under the same rationale.

REGARDING CLAIM 27, CHAVEZ in view of ZHANG discloses the eyewear of claim 1, wherein identification of the speaker is done by voice recognition (CHAVEZ Col – “To further assist in the NLP analyses, the offsite server 240 may further include, or have access to, databases of user profiles that include a reference voice file of users. The reference voice files may be used to compare against and match when identifying a speaker's voice in the received speech audio files. The user profiles may also include reference images of users, such as head shots. The reference images may be used to compare against and match when identifying a speaker depicted in a received digital image or video file.”; Col – “The speech recognition application further isolates and identifies each speaker from the speech audio file (302). The speech recognition application identifies each speaker that has spoken in the speech audio file by isolating each unique voice detected from the speech audio file into their own speaker profile. The speaker profile may be extracted from the speech audio file, and isolate speech from a single speaker. Then, each speaker profile may be compared against a library of known speaker profiles. The library of known speaker profiles includes one or more known speaker profiles that maps characteristics of a known speaker's voice for later comparison purposes. If the speech recognition application matches a speaker profile extracted from the speech audio file with a known audio profile from the library of known speakers, the speech recognition application associates the speaker profile with the known audio profile and the known speaker corresponding to the known audio profile. This way, the identity of a speaker included in the speech audio file may be determined.”; ZHANG also discloses the limitations: Par 36 – “As shown in FIG. 1B, computerized conference assistant 106 includes a voice identification machine 128. The voice identification machine 128 is analogous to the face identification machine 126 because it also attempts to identify an individual. However, unlike the face identification machine 126, which is trained on and operates on video images, the voice identification machine is trained on and operates on audio signals, such as beamformed signal 150 and/or signal(s) 112.”).

REGARDING CLAIM 28, CHAVEZ in view of ZHANG discloses the eyewear of claim 1, wherein identification of the speaker is done by facial recognition (CHAVEZ Col – “To further assist in the NLP analyses, the offsite server 240 may further include, or have access to, databases of user profiles that include a reference voice file of users. The reference voice files may be used to compare against and match when identifying a speaker's voice in the received speech audio files. The user profiles may also include reference images of users, such as head shots. The reference images may be used to compare against and match when identifying a speaker depicted in a received digital image or video file.”; ZHANG also discloses the limitations: Par 30 – “Face identification machine 126 may employ any suitable combination of state-of-the-art and/or future ML and/or AI techniques.”).

Claim 29 is a method claim similar to Claim 27; thus, it is rejected under the same rationale.



Claims 4-5, 11-12, 18, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over CHAVEZ in view of ZHANG, and in further view of GILSON (US 2020/0051582 A1).

REGARDING 4, CHAVEZ in view of ZHANG discloses the eyewear of claim 2. 
CHAVEZ further discloses wherein the text of each speaker has a unique [font size] color (CHAVEZ Col 6:41-65– “The first speaker 110 is also identified as being Suzy in the first text caption 111, and while not illustrated, the first text caption may be color-coded to distinguish the first text caption 111 from the second text caption 121 and the third text caption 131.”); however, does not explicitly teach a font size.
CHAVEZ does explicitly teach the [square-bracketed] limitation, and teaches the underlined feature instead.

GILSON discloses the [square-bracketed] limitation.  GILSON discloses a method/system transcribing speech signals and displaying the transcribed text, wherein the text of each speaker has a unique [font size] (GILSON Par 53 – “Additionally or alternatively, the computing device may format caption text to use a particular font size, style, color, or other font attribute corresponding to a first speaker, and another particular font size, style, color, or other font attribute for caption text corresponding to a different speaker.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of CHAVEZ in view of ZHANG to include different font sizes for different speakers, as taught by GILSON.
One of ordinary skill would have been motivated to include different font sizes for different speakers, in order to allow a user to distinguish the correspondence between text and speakers visually more easily (GILSON Par 53).


REGARDING CLAIM 5, CHAVEZ in view of ZHANG discloses the eyewear of claim 2. 
CHAVEZ further discloses wherein the text of each speaker has a unique [font style] color (CHAVEZ Col 6:41-65– “The first speaker 110 is also identified as being Suzy in the first text caption 111, and while not illustrated, the first text caption may be color-coded to distinguish the first text caption 111 from the second text caption 121 and the third text caption 131.”).
CHAVEZ does explicitly teach the [square-bracketed] limitation, and teaches the underlined feature instead.

GILSON discloses the [square-bracketed] limitation. GILSON discloses a method/system transcribing speech signals and displaying the transcribed text, wherein the text of each speaker has a unique [font style] (GILSON Par 53 – “Additionally or alternatively, the computing device may format caption text to use a particular font size, style, color, or other font attribute corresponding to a first speaker, and another particular font size, style, color, or other font attribute for caption text corresponding to a different speaker.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of CHAVEZ in view of ZHANG to include different fonts for different speakers, as taught by GILSON.
One of ordinary skill would have been motivated to include different fonts for different speakers, in order to allow a user to distinguish the correspondence between text and speakers visually more easily (GILSON Par 53).

Claim 11 is a method claim similar to Claim 4; thus, it is rejected under the same rationale.

Claim 12 is a method claim similar to Claim 5; thus, it is rejected under the same rationale.

REGARDING CLAIM 18, CHAVEZ in view of ZHANG discloses the non-transitory computer readable medium as specified in claim 16.
CHAVEZ further discloses wherein the text of each speaker has a unique [font size or style] color (CHAVEZ Col 6:41-65– “The first speaker 110 is also identified as being Suzy in the first text caption 111, and while not illustrated, the first text caption may be color-coded to distinguish the first text caption 111 from the second text caption 121 and the third text caption 131.”).
CHAVEZ does explicitly teach the [square-bracketed] limitation, and teaches the underlined feature instead.

GILSON discloses the [square-bracketed] limitation. GILSON discloses a method/system transcribing speech signals and displaying the transcribed text, wherein the text of each speaker has a unique [font size or style] (GILSON Par 53 – “Additionally or alternatively, the computing device may format caption text to use a particular font size, style, color, or other font attribute corresponding to a first speaker, and another particular font size, style, color, or other font attribute for caption text corresponding to a different speaker.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of CHAVEZ in view of ZHANG to include different fonts for different speakers, as taught by GILSON.
One of ordinary skill would have been motivated to include different fonts for different speakers, in order to allow a user to distinguish the correspondence between text and speakers visually more easily (GILSON Par 53).


REGARDING 21, CHAVEZ in view of ZHANG discloses the eyewear of claim 1.
CHAVEZ further discloses the attribute is different color of the text (CHAVEZ Col 6:41-65– “The first speaker 110 is also identified as being Suzy in the first text caption 111, and while not illustrated, the first text caption may be color-coded to distinguish the first text caption 111 from the second text caption 121 and the third text caption 131.”); however, does not explicitly teach a font size.

GILSON discloses a method/system transcribing speech signals and displaying the transcribed text, wherein a font size of the text is determined by a decibel level of the speech (GILSON Par 97 – “At step 1005, the receiving device may format the caption text of a caption based on caption metadata. The receiving device may increase or decrease a font size (e.g., from a default size) in response to caption metadata indicating that audio associated with the caption is relatively loud or quiet. Additionally or alternatively, the receiving device may modify the caption text to use a particular font, color, and/or style to indicate a caption associated with a particular character, as indicated by the caption metadata.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of CHAVEZ in view of ZHANG to include different font sizes based on loudness, as taught by GILSON.
One of ordinary skill would have been motivated to include different font sizes based on loudness, in order to convey more useful information associated with the speech sound to a user (GILSON Par 53).

Claim 23 is a method claim similar to Claim 21; thus, it is rejected under the same rationale.

Claim 25 is a non-transitory computer readable medium claim similar to Claim 21; thus, it is rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655